DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 04 February 2022. Claims 2-21 are presented for examination.
This application is a continuation of application with serial number 16/562292, now patent number 11275809. The priority date of the current application is 06 September 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related application must be updated to reflect the current status of the related application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6-7, 9-14, 17, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 14-17, and 20 of U.S. Patent No. 11275809 hereinafter “patent 809”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent 809 which encompasses the same metes, bounds, and limitations. Therefore, it would be obvious to a skilled artisan before the effective filing date of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its functions and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Patent Number: 11275809
See exemplary claim 1
1. A network system for managing a network-based service within a geographic region, comprising: one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors of the network system, cause the network system to: determine, based on historical data associated with past instances of the network-based service, a plurality of pre-computed service metrics associated with the network-based service; maintain the plurality of pre-computed service metrics in a database; in response to receiving, from a user device of a first user of the network-based service, session data associated with the first user, retrieve, using the session data, a first pre-computed service metric from the plurality of pre-computed service metrics maintained in the database by querying the database using a start location and a service location indicated by the session data; transmit, to the user device of the first user, a set of data to cause a user application executing on the user device to present a user interface for submitting a request for the network-based service, wherein the user interface displays information relating to the first pre-computed service metric retrieved using the session data associated with the first user; and in response to receiving, from the user device, request data corresponding to the request for the network-based service by the first user, associate the first pre-computed service metric with the request.
2. The network system of claim 1, wherein the executed instructions further cause the network system to translate at least one of the start location and the service location to a search key for querying the database for the first pre-computed service metric.
3. The network system of claim 1, wherein the executed instructions further cause the network system to: translate the start location and the service location to a first search key and a second search key, respectively; and query the database for the first pre-computed service metric using the first search key and the second search key.
4. The network system of claim 1, wherein the executed instructions further cause the network system to: translate the start location to a first search key for querying the database for the first pre-computed service metric by (i) converting the start location to a first intermediate identifier, and (ii) converting the first intermediate identifier to the first search key; and translate the service location to a second search key for querying the database for the first pre-computed service metric by (i) converting the service location to a second intermediate identifier, and (ii) converting the second intermediate identifier to the second search key.
5. The network system of claim 4: wherein the first intermediate identifier identifies a first geographic subregion in which the start location is located, and the first search key identifies a first cluster of geographic subregions that includes the first geographic subregion; and wherein the second intermediate identifier identifies a second geographic subregion in which the service location is located, and the second search key identifies a second cluster of geographic subregions that includes the second geographic subregion.
6. The network system of claim 5, wherein the first pre-computed service metric is associated with the first geographic subregion and the second geographic subregion.
7. The network system of claim 5: wherein the geographic region comprises a plurality of geographic subregions, including the first geographic subregion and the second geographic subregion; and wherein the executed instructions further cause the network system to determine, in advance of receiving the session data, a plurality of clusters of geographic subregions for the geographic region that includes the first cluster of geographic subregion and the second cluster of geographic subregion.
8. The network system of claim 7, wherein each of the plurality of service metrics is associated with two clusters of geographic subregions from the plurality of clusters of geographic subregions.
9. The network system of claim 7, wherein the executed instructions further cause the network system to update the determination of the plurality of clusters of geographic subregions for the geographic region.
10. The network system of claim 1: wherein the executed instructions further cause the network system to determine, in response to receiving the session data, a dynamic parameter based on the session data; and wherein associating the first pre-computed service metric with the request for the network-based service by the first user comprises determining, based on the dynamic parameter and the first pre-computed service metric, a service parameter for the request for the network-based service by the first user.
11. The network system of claim 1, wherein the first pre-computed service metric corresponds to a fare estimate for fulfillment of the first user's request for the network-based service.
12. The network system of claim 11, wherein the first pre-computed service metric corresponds to a cap for a fare estimate for fulfillment of the first user's request for the network-based service.
13. The network system of claim 1, wherein the executed instructions further cause the network system to identify a service provider from a plurality of service providers to fulfill the request for the network-based service by the first user.
14. A computer-implemented method comprising: determining, based on historical data associated with past instances of a network-based service, a plurality of pre-computed service metrics associated with the network-based service; maintaining the plurality of pre-computed service metrics in a database; in response to receiving, from a user device of a first user of the network-based service, session data associated with the first user, retrieve, using the session data, a first pre-computed service metric from the plurality of pre-computed service metrics maintained in the database by querying the database using a start location and a service location indicated by the session data; transmitting, to the user device of the first user, a set of data to cause a user application executing on the user device to present a user interface for submitting a request for the network-based service, wherein the user interface displays information relating to the first pre-computed service metric retrieved using the session data associated with the first user; and in response to receiving, from the user device, request data corresponding to the request for the network-based service by the first user, associating the first pre-computed service metric with the request.
15. The computer-implemented method of claim 14, further comprising translating at least one of the start location and the service location to a search key for querying the database for the first pre-computed service metric.
16. The computer-implemented method of claim 14, further comprising: translating the start location and the service location to a first search key and a second search key, respectively; and querying the database for the first pre-computed service metric using the first search key and the second search key.
17. The computer-implemented method of claim 14, further comprising: translate the start location to a first search key for querying the database for the first pre-computed service metric by (i) converting the start location to a first intermediate identifier, and (ii) converting the first intermediate identifier to the first search key; and translate the service location to a second search key for querying the database for the first pre-computed service metric by (i) converting the service location to a second intermediate identifier, and (ii) converting the second intermediate identifier to the second search key.
18. The computer-implemented method of claim 14, wherein the first pre-computed service metric corresponds to a fare estimate for fulfillment of the first user's request for the network-based service.
19. The computer-implemented method of claim 14, further comprising: determining, in response to receiving the session data, a dynamic parameter based on the session data; and wherein associating the first service pre-computed metric with the request for the network-based service by the first user comprises determining a service parameter for request for the network-based service by the first user based on the dynamic parameter and the first pre-computed service metric.
20. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a network system, cause the network system to: determine, based on historical data associated with past instances of a network-based service, a plurality of pre-computed service metrics associated with the network-based service; maintain the plurality of pre-computed service metrics in a database; in response to receiving, from a user device of a first user of the network-based service, session data associated with the first user, retrieve, using the session data, a first pre-computed service metric from the plurality of pre-computed service metrics maintained in the database by querying the database using a start location and a service location indicated by the session data; transmit, to the user device of the first user, a set of data to cause a user application executing on the user device to present a user interface for submitting a request for the network-based service, wherein the user interface displays information relating to the first pre-computed service metric retrieved using the session data associated with the first user; and in response to receiving, from the user device, request data corresponding to the request for the network-based service by the first user, associate the first pre-computed service metric with the request.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. hereinafter Barreto PUB Number 20150161752A1..



1. (canceled)As per claim 2, Barreto teaches a network system for managing a network-based service within a geographic region (see par 0009 provide transport service within a given geographic region), comprising: one or more processors (fig 1, client device 170) ; and one or more memory resources (database 150, 113; par 0009, memory resource)storing instructions that, when executed by the one or more processors of the network system (fig 1, item 110 network system), cause the network system to: determine, based on historical data associated with the network-based service, a plurality of pre-computed service metrics associated with the network-based service (par 0038 and 0009 discuss historical data based on past information can be retrieved); receive, from a user device of a first user of the network-based service, session data for a session between the network-based service and the first user (see par 0025, the system 100 can receive the transport request 171 over one or more networks (e.g., over a cellular network) via the client device interface 120. In one example, the request manage 140 can process the transport request 171 by updating and storing information about the transport request 171 in the client database 150 for the requesting user (e.g., using the respective user ID 121). The request manage 140 can manage the transaction for a requesting user by, for example, (i) communicating with the dispatch 110 to determine the status of drivers, (ii) providing communications to the client device 170 regarding the status of the requested transport service, (iii) providing information when the transport service has been completed and/or (iv) maintaining and updating client information for the user in the client database 150); retrieve, using the session data, a first pre-computed service metric from the plurality of pre-computed service metrics (par 0025 discusses maintaining and updating client information for the user in the client database i.e. pre-computed service metric);
 and transmit, to the user device of the first user, a set of data to cause a user application executing on the user device to present a user interface for submitting a service request for the network-based service, wherein the user interface displays information relating to the first pre-computed service metric retrieved using the session data associated with the first user (see par 0034, by receiving information that a driver is available or detecting that a driver is available, the client select 118 can be triggered, for example, to select a user from the one or more queues 115 based on (i) the driver's vehicle type, (ii) the driver's current location 135, (iii) the selected vehicle types 125 of respective users' IDs in the queue(s) 115, and/or (iv) the pickup locations 123 of respective users' IDs in the queue(s) 115).
It must be noted that Barreto does not explicitly discuss determine whether a service metric is applicable to a session. Although paragraph 0036 performing calculation to determine metrics relating to the user’s transport request and paragraph 0025 states that a request manage 140 can process the transport request 171 by updating and storing information about the transport request 171 in the client database 150 for the requesting user (e.g., using the respective user ID 121; in other words process the transport request by updating and storing information about the transport request and so on …  .So, it is easily assumable that based on information about the user on previous transport request may be saved or updated to facilitate a service metric about a session. Therefore, it would be obvious to a skilled artisan before the effective filing date of the invention to incorporate a service metric applicable to a session into Barreto’s system to facilitate the retrieval of information with respect to a user while calculating easier method, route, and faster timing to get to the user and dropping the user to his/her final destination.
 As per claim 3, Barreto implicitly teaches the network system of claim 2, wherein the first pre-computed service metric corresponds to a fare estimate for fulfillment of the service request (see par 0036, performing calculation to determine metrics relating to the user’s transport request; fare estimation is implicit in the calculation).As per claim 4, Barreto implicitly teaches the network system of claim 2, wherein the first pre-computed service metric corresponds to a cap for a fare estimate for fulfillment of the service request (see par 0036, performing calculation to determine metrics relating to the user’s transport request).As per claim 5, Barreto teaches the network system of claim 2, wherein the instructions, when executed by the one or more processors of the network system, cause the network system to: determine, in response to receiving the session data, a dynamic parameter based on the session data; and determine, based on the dynamic parameter and the first pre-computed service metric, a service parameter for the service request (see par 0037-0037 which explain multiple scenario and condition to fulfill the transport request).As per claim 6, Barreto teaches the network system of claim 2, wherein the instructions, when executed by the one or more processors, cause the network system to: translate a location of the session data to a search key; and query a database storing the plurality of pre-computed service metrics for the first pre-computed service metric using the search key (see par 0037-0039 which discuss start or pickup location and calculation to evaluate user’s destination).As per claim 7, Barreto teaches the network system of claim 2, wherein the instructions, when executed by the one or more processors, cause the network system to: translate a start location of the session data to a first search key; translate a service location of the session data to a second search key; and query a database storing the plurality of pre-computed service metrics for the first pre-computed service metric using the first search key and the second search key (see par 0037-0039; see par 0034-0035 and 0047 where the first and second search key can be for pick up location, type of car, driver rating, and location).As per claim 8, Barreto teaches the network system of claim 7, wherein the first search key corresponds to a first cluster of geographic subregions including a first geographic subregion including the start location, and wherein the second search key corresponds to a second cluster of geographic subregions including a second geographic subregion including the service location (see par 0031 and 0051-0052 which discuss geographic region and subregion; see par 0060 for multiple regions).As per claim 9, Barreto teaches the network system of claim 8, wherein the instructions, when executed by the one or more processors of the network system, cause the network system to: determine a plurality of clusters of geographic subregions for the geographic region that includes the first cluster of geographic subregions and the second cluster of geographic subregions (see par 0031, 0051-0052; see par 0060 for multiple regions).As per claim 10, Barreto teaches the network system of claim 7, wherein translating the start location to the first search key includes (i) converting the start location to a first intermediate identifier, and (ii) converting the first intermediate identifier to the first search key; and wherein translating the service location to the second search key includes (i) converting the service location to a second intermediate identifier, and (ii) converting the second intermediate identifier to the second search key (see par 0037-0039; see par 0034-0035 and 0047 where the first and second search key can be for pick up location, type of car, driver rating, and location). Furthermore, see par 0052-0053 where search can be made for different users transport request going to same region and location).As per claim 11, Barreto teaches the network system of claim 10, wherein the first intermediate identifier identifies a first geographic subregion in which the start location is located, and the first search key identifies a cluster of geographic subregions that includes the first geographic subregion; and wherein the second intermediate identifier identifies a second geographic subregion in which the service location is located, and the second search key identifies a cluster of geographic subregions that includes the second geographic subregion (see par 0057; par 0060 discusses multiple geographic regions).As per claim 12, Barreto teaches the network system of claim 2, wherein the instructions, when executed by the one or more processors of the network system, cause the network system to: determine a plurality of clusters of geographic subregions for the geographic region, wherein each of the plurality of service metrics is associated with two clusters of geographic subregions from the plurality of clusters of geographic subregions (see par 0057; par 0060 discusses multiple geographic regions).As per claim 13, Barreto teaches the network system of claim 12, wherein the instructions, when executed by the one or more processors, cause the network system to: update the determination of the plurality of clusters of geographic subregions for the geographic region (see par 0057; par 0060 discusses multiple geographic regions).

Claims 14-20 are computer implemented method of the system claims 2-13 and claim 21 is a non-transitory computer-readable medium of the system claim 2. They contain the same limitations and concept. Therefore, they are rejected under the same rationale.Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454